Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is drawn to method for preparing solid microcapsules comprising the steps of: a) adding, with stirring, a composition C'2 in a composition C3, the compositions C'2 and C3 not being miscible with each other, the composition C'2 being either a cross-linkable monophasic composition C2 or an emulsion (E1) comprising drops of a composition Cl, comprising at least one active ingredient, dispersed in a cross linkable polymeric composition C2, the compositions C1 and C2 not being miscible in each other, the viscosity of composition C3 being greater than 10,000 mPa.s at 25°C at a shear rate of 10 s-1 and being less than 10,000 mPa.s at 25°C at a shear rate of between 100 s-1 and 100,000 s-1, wherein an emulsion (E2) comprising drops of composition C'2 dispersed in composition C3, is obtained; b) applying a shear to the emulsion (E2), the applied shear rate being between 100 s-1 and 100,000 s-1, wherein an emulsion (E3) is obtained comprising controlled-size drops of composition C'2 dispersed in the composition C3; and c) polymerizing of the composition C'2, wherein solid microcapsules dispersed in the composition C3 are obtained.
No art of record that constitutes a valid prior art to the claimed invention teaches or fairly suggests a  method for preparing solid microcapsules comprising all  the steps as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
ISZ
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



/IRINA S ZEMEL/Primary Examiner, Art Unit 1765